Title: From Alexander Hamilton to Thomas Willing, [27 July 1792]
From: Hamilton, Alexander
To: Willing, Thomas



[Philadelphia, July 27, 1792]

Mr. Hamilton presents his Compliments to Mr Willing and sends him a letter which came to hand by yesterday’s post for his information. Tis probable, as is not uncommon, when men are in a confessing mood, that more has been confessed, than is true; yet the communication deserves particular attention, as it is certain that the Gang mentioned are the most ingenious set of forgers that perhaps ever infested a Country.

  July 27. 1792

